UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Chapter 11

        232 Seigel Development LLC                          Case no. 20-22844 (RDD)

                                    Debtor.
--------------------------------------------------------x
In re                                                       Chapter 11

        232 Seigel Acquisition LLC                          Case no. 20-22845 (RDD)

                                    Debtor.
--------------------------------------------------------x
                        APPLICATION TO RETAIN DEBTORS’ COUNSEL

                 MY 2011 Grand LLC (“Development”) and 232 Seigel Acquisition LLC

(“Acquisition,” collectively with Development, the “Debtors”)) as and for their applications to

retain Backenroth Frankel & Krinsky, LLP as counsel to the Debtors as of the filing of the above-

captioned case pursuant to section 327(a) of the Bankruptcy Code, respectfully represents as

follows:

                 1.       On July 14, 2020 (AFiling Date@), each of the Debtors filed a voluntary

petition under Chapter 11 of the Bankruptcy Code. Each Debtor has continued its business as a

debtor-in-possession. No trustee or creditors committee has been appointed.

                 2.       Each Debtor seeks to employ Backenroth Frankel & Krinsky, LLP (ABFK@),

which maintains an office for the practice of law at 800 Third Avenue, New York, New York

10022, as its counsel.
               3.      Each Debtor has selected BFK because the members of BFK have

considerable expertise in the fields of debtors= and creditors= rights, debt restructuring and

corporate reorganizations, and commercial litigation, among others. Each Debtor believes that

BFK is well qualified to represent it in these proceedings.

               4.      The professional services BFK will be required to render include, but are

not limited to: providing each Debtor with legal counsel regarding its powers and duties as a

debtor-in possession in the continued operation of its business and management of its property

during the Chapter 11 case; preparing on behalf of each Debtor all necessary applications,

answers, orders, reports, and other legal documents which may be required with the Chapter 11

case; providing each Debtor with legal services regarding formulating and negotiating a plan of

reorganization with creditors; and performing such other legal services for each Debtor as required

during the Chapter 11 case, including but not limited to, the institution of actions against third

parties, objections to claims, and the defense of actions which may be brought by third parties

against each Debtor.

               5.      Each Debtor paid BFK $17,109 as and for its retainer before its petition was

filed. The 232 Development retainer was paid by funds in 232 Acquisition’s account. The

Debtors have not determined the characterization of the payment by 232 Acquisition on 232

Development’s behalf for bookkeeping purposes.

               6.      To the best of the Debtors’ knowledge, BFK and its respective attorneys

have no connection with, and no interests adverse to, each Debtor, its creditors, other parties in



                                                   2
interest, or their respective attorneys or accountants, the United States Trustee or any person

employed in the Office of the United States Trustee.

               7.      Each Debtor believes that the retention of BFK in the best interest of each

Debtor=s estate.

               8.      No receiver, trustee or examiner has been appointed nor have any official

committees been appointed.

               9.      No prior application has been made for the relief requested herein.

               WHEREFORE, each Debtor respectfully requests that this Court enter the prefixed

order and grant such other and further relief as it deems just and proper.

Dated: New York, New York
       September 2, 2020


                                              By:   /s/David Goldwasser, as authorized signatory
                                              of GC Realty Advisors, Debtors’ Manager




                                                  3
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Chapter 11

        232 Seigel Development LLC                          Case no. 20-22844 (RDD)

                                    Debtor.
--------------------------------------------------------x
In re                                                       Chapter 11

        232 Seigel Acquisition LLC                          Case no. 20-22845 (RDD)

                                    Debtor.
--------------------------------------------------------x
STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK )

                 Mark A. Frankel, being duly sworn, deposes and says:

                 1.       I am a member of the firm of Backenroth Frankel & Krinsky, LLP ("BFK"),

which maintains an office for the practice of law at 800 Third Avenue, New York, New York

10022. I am fully familiar with the facts stated, and make this affidavit to support the application

to retain BFK as counsel to the above-captioned debtor and the other jointly administered debtors

(the "Debtors").

                 2.       I am duly admitted to practice before this Court, and will assume primary

responsibility for this matter.

                 3.       BFK worked with the Debtors before filing these cases on Chapter 11

preparation and case strategy. The undersigned reviewed each Debtor’s creditor matrix and each

Debtor’s known professionals. I then conducted a search of BFK’s current and former clients.
Insofar as I have been able to ascertain, the members and associates of BFK do not hold or

represent an interest adverse to any of the Debtors’ estates, are disinterested parties within the

meaning of ' 101(14) of the Bankruptcy Code, and have no connections with the Debtors, their

respective creditors, attorneys, accountants, the United States Trustee, or any person employed by

the United States Trustee.

               4.      BFK=s hourly rates are: paralegal time: $125, Scott A. Krinsky: $585, Mark

A. Frankel: $655, Abraham J. Backenroth: $690. If BFK determines to raise its hourly rates, then

BFK will notify the Court and the United States Trustee of such raise in writing. BFK also

demands reimbursement for out of pocket expenses such as out of pocket travel expenses in the

amount incurred, filing fees in the amount incurred, and Westlaw computerized legal research in

the amount incurred. BFK was paid a $17,109 retainer by each Debtor before its petition was

filed. The 232 Development retainer was paid by funds in 232 Acquisition’s account. The

Debtors have not determined the characterization of the payment by 232 Acquisition on 232

Development’s behalf for bookkeeping purposes. BFK agrees to apply any interim and final fee

awards against the unused retainer as such awards are made, before seeking additional funds from

a Debtor to cover such awards.

               5.      No agreement or understanding exists between BFK and any other person,

other than as permitted by Section 504 of the Bankruptcy Code, to share compensation received

for services rendered in connection with these cases, nor shall BFK share or agree to share

compensation received for services rendered in connection with these cases with any other person

other than as permitted by Section 504 of the Bankruptcy Code.


                                                   2
              6.      I have read and am fully familiar with the Bankruptcy Code, Bankruptcy

Rules and Local Rules, and I am sufficiently competent to handle whatever might be reasonably

expected of the Debtors’ counsel.

                                                          s/Mark Frankel
Sworn to before me this
September 2, 2020

s/Scott Krinsky
Notary Public




                                               3
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Chapter 11

        232 Seigel Development LLC                          Case no. 20-22844 (RDD)

                                    Debtor.
--------------------------------------------------------x
In re                                                       Chapter 11

        232 Seigel Acquisition LLC                          Case no. 20-22845 (RDD)

                                    Debtor.
--------------------------------------------------------x


              ORDER AUTHORIZING RETENTION OF DEBTOR’S COUNSEL

                 Upon the application of the above-captioned debtors (“Debtors”) requesting

authorization to retain Backenroth Frankel & Krinsky, LLP, to represent the Debtors, and upon

the Affidavit of Disinterest by Mark Frankel, Esq., and it appearing that Backenroth Frankel &

Krinsky, LLP (“BFK”) represents no interest adverse to the Debtors or their creditors, and that

its employment is necessary and in the best interests of each Debtor’s estate, and after due

deliberation and sufficient cause appearing therefor, it is

        ORDERED, that the Application is granted to the extent provided herein; and it is further

        ORDERED, that to the extent the Application is inconsistent with this Order, the terms of

this Order shall govern; and it is further
          ORDERED, that BFK is authorized to employ the following services: providing each

Debtor with legal counsel regarding its powers and duties as a debtor-in possession in the

continued operation of its business and management of its property during the Chapter 11 case;

preparing on behalf of each Debtor all necessary applications, answers, orders, reports, and other

legal documents which may be required with the Chapter 11 case; providing each Debtor with

legal services regarding formulating and negotiating a plan of reorganization with creditors; and

performing such other legal services for each Debtor as required during the Chapter 11 case,

including but not limited to, the institution of actions against third parties, objections to claims,

and the defense of actions which may be brought by third parties against each Debtor; and it is

further

          ORDERED, that BFK shall be compensated in accordance with and will file interim and

final fee applications for allowance of its compensation and expenses and shall be subject to

sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the

Amended Order Establishing Procedures for Monthly Compensation and Reimbursement of

Expenses of Professionals, dated November 25, 2009 and the Amended Guidelines for Fees and

Disbursements for Professionals in the Southern District of New York, dated June 17, 2013; and

it is further

          ORDERED, that prior to any increases in BFK’s rates for any individual retained by BFK

and providing services in these cases, BFK shall file a supplemental affidavit with the Court and

provide ten business days’ notice to the Debtors, the United States Trustee and any official

committee. The supplemental affidavit shall explain the basis for the requested rate increases in


                                                   2
accordance with Section 330(a)(3)(F) of the Bankruptcy Code and state whether the client has

consented to the rate increase. The United States Trustee retains all rights to object to any rate

increase on all grounds including, but not limited to, the reasonableness standard provided for in

section 330 of the Bankruptcy Code; and it is further

       ORDERED, that, notwithstanding any provision to the contrary in the Application, the

Court shall retain jurisdiction to hear and to determine all matters arising from or related to

implementation of this Order.

Dated: New York, New York
       September ___, 2020

                                              ____________________________________
                                              United States Bankruptcy Judge

NO OBJECTION
WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE
By: /s/ Greg Zipes______________
       Greg Zipes
       Trial Attorney
       201 Varick Street,
       New York, New York 10014
       Tel. No. (212) 510-0500




                                                  3
